UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 24, 2007 AMERICAN ENERGY PRODUCTION, INC. (Exact name of registrant as specified in its charter) Delaware 333-52812 74-2945581 (State or other jurisdiction (Commission File Number) (I.R.S. Employer Identification No.) of incorporation) 6073 Hwy 281 South Mineral Wells, Texas 76067 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (210)410-8158 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective October 24, 2007, Larry P. Horner resigned his position as a director of the Company due to time constraints as a result of a new full time employment position with another company.There were no disagreements with the Company on any matter related to the Company’s operations, policies or practices.A copy of the resignation letter from Mr. Horner is attached hereto as exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN ENERGY PRODUCTION, INC. October 31, 2007 By: /s/Charles Bitters Charles Bitters Chief Executive Officer
